Citation Nr: 1201942	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a stomach ulcer, to include as secondary to exposure to herbicides.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin rash, claimed as chloracne, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for abnormal chest X-ray findings, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for multiple myeloma, to include as secondary to exposure to herbicides.


6.  Entitlement to service connection for porphyria cutanea tarda, to include as secondary to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active service from January 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal. 

Pursuant to the appellant's request, a hearing before a member of the Board was scheduled for November 2011.  The Veteran did not appear for this hearing.  Since the Veteran failed to report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 

Since the issuance of the statement of the case in September 2008, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issues.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2011). 
The claims for service connection for a bilateral foot disability, arthritis of multiple joints, a dental condition, poor circulation, a psychiatric disability, a cervical spine disability, and hearing loss, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The application to reopen the claim for service connection for a skin rash and the claim for service connection for porphyria cutanea tarda are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A November 1991 rating decision denied service connection for a stomach ulcer.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the November 1991 rating decision that denied service connection for stomach ulcer is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Peripheral neuropathy of the upper and lower extremities is not currently shown. 

4.  A disability manifested by abnormal chest X-ray findings is not currently shown.  

5.  Multiple myeloma is not currently shown.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision that denied service connection for a stomach ulcer is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).
2.  New and material evidence has not been presented to reopen the claim of service connection for stomach ulcer, to include as secondary to exposure to herbicides.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Peripheral neuropathy of the bilateral lower and upper extremities, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A disability manifested by abnormal chest X-ray findings was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Multiple myeloma was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2006.  That correspondence also satisfied the notice requirements for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  With regard to the Veteran's representative contention that the RO failed to obtain records from a private physician who treated the Veteran for a stomach ulcer post-service discharge, the Board notes that the Veteran had an opportunity to submit any records in his possession.  Additionally, in correspondence in August 2006, the RO provided the Veteran with necessary authorization forms to obtain and associate with the claims file private medical records.  The Veteran did not respond to RO's request.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The appellant has not referred to any additional, unobtained, relevant, available evidence. 

The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  With regard to the Veteran's application to reopen the claim of service connection for a stomach ulcer, the Board notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  With regard to the claims for service connection for abnormal chest X-ray findings, multiple myeloma, and peripheral neuropathy of the upper and lower extremities, a VA examination is not required in the absence of competent evidence of a current diagnosed disability, and in the absence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current disability to the Veteran's service.  For these reasons, development for a VA medical examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A November 1991 rating decision denied service connection for a stomach ulcer, on the basis that there was no evidence showing a diagnosis or treatment for the claimed disability.  The Veteran did not file a timely appeal of that rating decision.  Although the RO declined reopening the Veteran's claim for service connection for a stomach ulcer in the November 2006 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the November 1991 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in July 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the November 1991 rating decision, the evidence consisted of service medical records, which documented treatment for mild gastritis in December 1969, and complaints of vomiting with blood in November 1970.  On separation from service in November 1970, the Veteran reported a history of stomach, liver, or intestinal trouble.  The record also contained a VA examination report in dated October 1991, which recorded complaints of stomach problems prior to separation from service, with a history of a diagnosis peptic ulcer from a private physician in 1972.  An examination, to include an upper GI series revealed no abnormalities, and the Veteran was diagnosed with a history of peptic ulcer.   

Evidence added to the record since the November 1991 rating decision consists of a VA treatment report in September 2006, which contained a history of stomach pain with a questionable history of hospitalization for PUD in 1971-72.  On examination, the Veteran denied nausea, vomiting, diarrhea, abdominal pain, hematemesis, or blood in stool.

The Board finds that evidence, while new, is not material because it does not show that the Veteran has been diagnosed or treated for a stomach ulcer.  As there is no evidence of a currently diagnosed stomach ulcer that is etiologically linked to service, the evidence does not create a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156 (2011).

Also in the record are statements from the Veteran reporting a history of a stomach ulcer which was symptomatic during service and a diagnosis after service.  Those contentions were considered at the time of the previous final denial.  Cumulative evidence does not meet the regulatory definition of new and material evidence because it is not new.  38 C.F.R. § 3.156 (2011). 

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection a stomach ulcer, to include as due to exposure to herbicides in service, is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2011) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e) (2011).  the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 109 (June 8, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that porphyria cutanea tarda, chloracne or other acneform disease consistent with chloracne, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2011). 

The Veteran contends that he currently suffers from peripheral neuropathy of the upper and lower extremities, multiple myeloma, and a chest condition, due to service.  Specifically, he asserts he developed those conditions due to exposure to Agent Orange while serving in Vietnam during the Vietnam War.    

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) (2011).

The service medical records show that in August 1970 the Veteran complained of pain in the chest.  A chest x-ray revealed no abnormalities.  On separation from service in November 1970, the Veteran reported a history of pain or pressure in the chest.  On separation examination, the Veteran's lungs were clinically evaluated as normal.  The service medical records contain no complaints, history, or findings consistent with peripheral neuropathy of the lower and upper extremities, multiple myeloma, or a chronic chest or respiratory condition.  In this case, the evidence does not establish a medical nexus between military service and the Veteran's subjective complaints of peripheral neuropathy, multiple myeloma, or a chest condition.  Thus the service medical records lack the combination of manifestations sufficient to identify a chest disability, peripheral neuropathy, or multiple myeloma, and sufficient observation to establish chronicity in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2011). 

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  Additionally, the Board finds that the Veteran is credible and competent to report that he experienced numbness and pain in his extremities, or pain in his chest during service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In addition, lay witnesses may, in some circumstances, provide competent evidence on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, the Veteran's statements regarding a current disability manifested by abnormal chest X-rays, or peripheral neuropathy of the upper and lower extremities, or multiple myeloma, are questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Diagnosis of a current disabilities of peripheral neuropathy, multiple myeloma, or a chest disability requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398 (1998) (lay person competent to testify to pain and visible flatness of his feet). 

While the Veteran is competent to testify to pain and numbness of the extremities and chest pain, he is not competent to opine as to the etiology of or render a medical diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). He does not have the medical expertise to diagnose peripheral neuropathy, a condition manifested by abnormal X-rays, or multiple myeloma, nor does he have the medical expertise to provide an opinion regarding etiology, or to relate any claimed disabilities to herbicide exposure or any other event in service.  

After service, a September 2006 VA treatment report showed complaints of numbness in the hands, bilaterally, and pressure in the upper neck for years, which the Veteran attributed to arthritis.  On neurologic examination the cranial nerves were intact, deep tendon reflexes were normal, there were no motor or sensory abnormalities, and gait and posture were normal with no cerebral signs.  Also chest X-rays in July and August 2006, revealed an 8 millimeter nodular opacity that was felt to represent a confluence of shadows, rather than a nodule.  On VA evaluation in September 2006, the Veteran denied chest tightness, chest discomfort, chest pressure, diaphoresis, shortness of breath, edema, and fatigue.  The clinician noted no evidence of acute cardiopulmonary process based on chest X-rays.  The post-service medical records do not contain findings, treatment, or a diagnosis consistent with multiple myeloma.

In reviewing the post-service treatment records, there is no competent evidence of record to demonstrate that the Veteran has a current diagnosis of peripheral neuropathy of the upper or lower extremities, multiple myeloma, or any disability manifested by, or represented by, abnormal X-ray findings.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds no competent evidence of peripheral neuropathy of the bilateral upper or lower extremities, multiple myeloma, or a chest disability, since the Veteran filed his claim for service connection in July 2006.  To the extent that the Veteran has complained that his chest is painful, and he experiences numbness in the lower and upper extremities, complaints of pain and numbness symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim). 

Furthermore, the evidence of record does not show any competent medical opinion that there is any peripheral neuropathy of any extremity, multiple myeloma, or a disability manifested by abnormal chest X-ray findings, that is related to exposure to herbicides.  Additionally, the evidence does not show that any peripheral neuropathy of the upper extremities manifested to a compensable degree within one year following separation from service, or within one year of the last service in Vietnam.  The evidence of record does not show that any upper or lower extremity peripheral neuropathy, multiple myeloma, or abnormal chest X-ray findings, is related to the Veteran's service or to any event, disease, or injury in service or incurred in or aggravated by service. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, in this case the preponderance of the evidence is against a finding that there is any competent evidence showing the presence of a current disability manifested by abnormal chest X-rays, or peripheral neuropathy of the upper and lower extremities, or multiple myeloma.  Therefore, the claims for service connection are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

As new and material evidence has not been presented, the claim for service connection for a stomach ulcer is not reopened, and the appeal is denied.

Service connection for peripheral neuropathy of the bilateral lower and upper extremities, to include as secondary to exposure to herbicides, is denied.

Service connection for abnormal chest X-ray findings, to include as secondary to exposure to herbicides, is denied.

Service connection for multiple myeloma, to include as secondary to exposure to herbicides, is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim to reopen the claim for service connection for a skin rash, claimed as chloracne, and the claim for service connection for porphyria cutanea tarda.  VA has a duty to assist claimants in the development of facts pertinent to claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he currently suffers from chloracne, manifested by a skin rash, as well as porphyria cutanea tarda, due to exposure to herbicides during his service in Vietnam.  The Veteran reported treatment for a skin condition during service, to include having a an abscess removed from his neck and treatment with injections.  The service medical records contain a clinical record showing that on December 4, 1969, the Veteran was hospitalized for 18 days for an abscess of the right cervical area.  He was admitted to the 17th Field Hospital, armored personnel carrier (APC), in San Francisco, California, however the records of that hospitalization are not in the claims file.  The Veteran asserts that those records are relevant to the resolution of his appeal.  As the Veteran has put VA on notice that such records exist, and because records showing in-service treatment for skin problems are potentially relevant to the Veteran's application to reopen the claim for service connection for chloracne, and the claim for service connection for porphyria cutanea tarda, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, a review of the claims file shows that the most recent VA medical records are dated in September 2006, with the exception of a clinical entry dated in November 2010.  To aid in adjudication, any VA medical records dated after September 2006 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain and associate with the claims file records dated in December 1969 pertaining to treatment for excision of an abscess of the right cervical area, from the 17th Field Hospital, APC, in San Francisco, California.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond. 

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims for entitlement to service connection for chloracne and porphyria cutanea tarda, to include any private treatment records for any skin disabilities.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. 

3.  Obtain all VA treatment records dated from September 2006 to the present.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


